DISSENTING OPINION.
ALLEN, J.
I think that the restriction here in question is designed to prohibit the erection of more that one building upon a lot of the size mentioned; that it is intended to prohibit plural structures rather than the use or occupancy of one structure by two or more families.
*15Had the latter been intended, it would have been quite easy to express such intention in clear, unambiguous language: It is true that this matter inheres with some doubt, with respect to the intention of the parties to the deed, but it is a well recognized rule that where such a doubt exists as to the meaning of language thus employed in a deed, such doubt should be resolved against the grantor and in favor of the grantee. Where such language will admit of two constructions, the one less favorable to the grantee should be adopted. [See Grooms v. Morrison, 249 Mo. 1. c. 554, 155 S. W. 430; Linville v. Greer, 165 Mo. 380, 65 S. W. 579.] If we here apply this rule, it wmuld appear that we would be obliged to say that the grantee took the premises, with restrictions as to the use thereof, which prohibited only the erection' of more than one structure or building, of the general character mentioned, upon one such lot.
I therefore dissent from the majority opinion; and as I deem the decision herein to be contrary to that of the Supreme Court in Grooms v. Morrison, 249 Mo. 544, 155 S. W. 430, and in Linville v. Greer, 165 Mo. 380, 65 S. W. 579, as well as to other like decisions of that court, I respectfully request that the case be certified to the Supreme Court for final determination.